Title: Memorandum from Thomas Jefferson, 29 May 1804
From: Jefferson, Thomas
To: Madison, James



May 29. 04.
Tomson J. Skinner of Massachusets to be Commissioner of loans for Massachus⟨etts.⟩
William Few of New York to be Commissioner of loans for New York
Daniel Humphreys of New Hampshire to be Atty. for the US. in the district of New Ha⟨mpshire.⟩
Thomas Rutter of Maryland to be Marshal for the district of Maryland.
Joshua Prentiss of Massachusets to be Surveyor of the  of Marblehead and Inspector of the revenue for the port of Marblehead.
William G. Garland of Louisiana to be Naval officer for the port of New Orleans.
Robert Carter Nicholas of Kentucky to be surveyor of the port of N. Orlea⟨ns⟩ and Inspector of the revenue for the same.
Commissions to be made out accordingly
Th: Jeff⟨erson⟩
